DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 30 June 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 8 July 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are each focused to a statutory category namely three “computer-implemented method; non-transitory computer-readable medium; system” sets”
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“generating a popular event sequence based on a plurality of historical event sequences;
generating, utilizing a recommendation machine learning model, a recommended event sequence;
receiving, from a client device, one or more user preferences corresponding to one or more events;
generating, utilizing the recommendation machine learning model, a modified recommended event sequence based on the one or more user preferences; and
providing, for display within a graphical user interface on the client device, the recommended event sequence, the modified recommended event sequence, and the popular event sequence” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “generat(ing) and providing digital sequence recommendations based on interactive user interface preference elements”.  Nothing in the claim elements precludes the steps from practically being performed as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification ¶’s 22-32) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “recommender system 106”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant un-published Specification ¶’s 22-32, 46-53) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “recommender system 106” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 recite the following indefinite claim limitations: “recommend(ed;ing); reward; popular; expected; preference(s); larger size; is more (popular); preferred point of interest; color”  These indefinite claim limitations are not specifically defined for one of ordinary skill in the art to specifically ascertain how and why the claim limitations are to be determined and would differentiate from the below cited prior art.  The Examiner has applied the below prior art citations to these indefinite claim limitations as best and reasonably interpreted.  Clarification is required.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102) (a)(1 as being anticipated by Anderson et al. (Anderson) (US 10,115,146).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Anderson et al. (Anderson) (US 10,115,146).

 With regard to Claims 1, 10, 11, 17, Anderson teaches a computer-implemented method/non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to for generating and providing digital sequence recommendations based on interactive user interface preference elements (The recommendation engine 130 may use set-inclusion criteria based on a consensus value when a user has, for example, recently watched a video or looked at a product and the system provides recommendations that are relevant to this recent item (e.g., the seed item) and consistent with the user preferences (e.g., the set of items). An item is recently accessed if the user is currently accessing the item, just finished accessing the item, or accessed the item in a recent window (e.g., a few seconds to a few minutes). Accessing includes watching, viewing, listening, interacting, etc. The system may use set-inclusion criteria based on coherency when a seed item is not considered in the recommendation problem) (col. 6, line 56-col. 7, line 57; col. 12, lines 26-66), comprising:

generating a popular event sequence based on a plurality of historical event sequences (For example, a news recommendation system may recommend certain current event stories to one user based on the types of articles, documents, blogs, etc., the user has read in the past, while recommending completely different current event stories to another used based on the other user's preferences. Thus, the news service can offer trending news stories that are likely to be of more interest to each particular user) (see at least col 6, line 56-col. 7, line 11);

generating, utilizing a recommendation machine learning model (recommendation system 100; vector similarity model), a recommended event sequence (see at least col. 5, lines 7-41, col. 7, lines 58-65));

receiving, from a client device, one or more user preferences corresponding to one or more events (the recommendation system 100 collects and stores user-specific data or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect the user information (e.g., information about a user's social network, social actions or activities, user input actions, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content that may be more relevant to the user) (see at least col. 7, lines 39-57);

generating, utilizing the recommendation machine learning model, a modified recommended event sequence based on the one or more user preferences (the recommendation system 100 collects and stores user-specific data or may make use of personal information, the users may be provided with an opportunity to control whether programs or features collect the user information (e.g., information about a user's social network, social actions or activities, user input actions, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content that may be more relevant to the user. In addition, certain data may be treated in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be treated so that no personally identifiable information can be determined for the user, or a user's geographic location may be generalized where location information is obtained (such as to a city, ZIP code, or state level), so that a particular location of a user cannot be determined. Thus, the user may have control over how information is collected about the user and used by a recommendation system) (see at least col. 7, lines 39-57); 

providing, for display within a graphical user interface on the client device, the recommended event sequence, the modified recommended event sequence, and the popular event sequence (FIG. 6 illustrates a flow diagram of an example process 600 for using a seed to evaluate a candidate item against a set of items, according to an implementation. Process 600 may be performed by a recommendation system, such as system 100 of FIG. 1. Process 600 may enable a recognition system to infer user intent in accessing a seed item in order to offer better and more personalized recommendations to the user for “next” items. In some implementations, the system may use the similarity to rank a pool of recommended “next” items so that recommended items more closely align with a user's past history. Of course, process 600 is not limited to such user-specific recommendations, but could be used in any circumstances where a next recommended item benefits from similarity with historical items and a seed item or a next recommended step for a current step is informed by previously performed steps) (see at least col. 11, lines 4-42).

With regard to Claim 2, Anderson teaches:

modifying a reward function of the recommendation machine learning model using the one or more user preferences (see at least col. 1, lines 33-46);

generating the modified recommended event sequence utilizing the recommendation machine learning model with the modified reward function (see at least col. 1, lines 33-46).

With regard to Claim 3, Anderson teaches:

determining a first expected value score corresponding to the modified recommended event sequence using the modified reward function (see at least col. 3, lines 1-28);

providing, for display within the graphical user interface on the client device, the first expected value score in conjunction with the modified recommended event sequence (see at least col. 3, lines 1-28).

With regard to Claim 4, Anderson teaches:

determining, using the modified reward function, a second expected value score corresponding to the popular event sequence (see at least col. 3, lines 1-28);

determining, using the modified reward function, a third expected value score corresponding to the recommended event sequence (see at least col. 3, lines 1-28); and

providing, for display within the graphical user interface on the client device, the second expected value score in conjunction with the popular event sequence and the third expected value score in conjunction with the recommended event sequence (see at least col. 3, lines 1-28).

With regard to Claim 5, Anderson teaches wherein modifying the reward function of the recommendation machine learning model based on the one or more user preferences comprises providing a preference weight to one or more parameters of the reward function that correspond to the one or more user preferences (see at least col. 3, lines 1-28; col. 5, lines 7-41).

With regard to Claim 6, Anderson teaches:

providing, for display within the graphical user interface on the client device, a first set of visual indicators corresponding to events of the recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-41);

providing, for display within the graphical user interface on the client device, a second set of visual indicators corresponding to events of the modified recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

providing, for display within the graphical user interface on the client device, a third set of visual indicators corresponding to events of the popular event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 7, Anderson teaches,

further comprising determining that a first event from the events of the modified recommended event sequence is more popular than a second event from the events of the modified recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65),

wherein providing the third set of visual indicators corresponding to the events of the modified recommended event sequence comprises providing a first visual indicator corresponding to the first event having a larger size than a second visual indicator corresponding to the second event based on determining that the first event is more popular than the second event (see at least col. 3, lines 1-28; col. 5, lines 7-65). 

With regard to Claim 8, Anderson teaches:

receiving the one or more user preferences comprises receiving at least one of a preferred point of interest category or a preferred point of interest (see at least col. 3, lines 1-28; col. 5, lines 7-41); 

generating the modified recommended event sequence based on the one or more user preferences comprises generating the modified recommended event sequence to include at least one of a point of interest associated with the preferred point of interest category or to include the preferred point of interest (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 9, Anderson teaches:

receiving, from an additional client device, one or more additional user preferences corresponding to the one or more events (see at least col. 3, lines 1-28; col. 5, lines 7-41);

generating, utilizing the recommendation machine learning model, an additional modified recommended event sequence based on the one or more additional user preferences (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

providing, for display within a graphical user interface on the additional client device, the recommended event sequence, the additional modified recommended event sequence, and the popular event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65). 

provide, for display within the graphical user interface of the client device, a visual representation of historical event sequences from the plurality of historical event sequences that correspond to the recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

modify, in response to determining the one or more user preferences, the graphical user interface of the client device to display a visual representation of a subset of historical event sequences from the plurality of historical event sequences that correspond to the one or more user preferences (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 12, Anderson teaches:

provide for display within the graphical user interface of the client device, a map display that displays a plurality of points of interest associated with the recommended event sequence or the popular event sequence and a recommended trajectory for visiting the plurality of points of interest (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

modify, in response to determining the one or more user preferences, the map display to display points of interest associated with the modified recommended event sequence and a recommended trajectory for visiting the points of interest (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG. s 2-4). 

With regard to Claim 13, Anderson teaches:

provide, for display within the graphical user interface of the client device, a set of additional interactive elements for entry of user constraints corresponding to at least one recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

generate, utilizing the recommendation machine learning model, the modified recommended event sequence further based on one or more user constraints selected via the set of additional interactive elements (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 14, Anderson teaches wherein the instructions, when executed by the at least one processor, cause the computing device to provide the set of additional interactive elements for entry of the user constraints by providing an interactive element corresponding to a constraint on a number of events included in the at least one recommended event sequence, a constraint on a time required to complete the at least one recommended event sequence, or a constraint on a travel distance for completing the at least one recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4).

With regard to Claim 15, Anderson teaches:

determine that a first event of the modified recommended event sequence corresponds to a first event category (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4);

determine that a second event of the modified recommended event sequence corresponds to a second event category (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4); 

provide, for display within the graphical user interface of the client device, a set of visual indicators corresponding to the modified recommended event sequence, the set of visual indicators comprising a first visual indicator having a first color corresponding to the first event category and a second visual indicator having a second color corresponding to the second event category (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4).

With regard to Claim 16, Anderson teaches:

determining a plurality of frequencies that indicate a representation of each historical event sequence within the plurality of historical event sequences (see at least col. 3, lines 1-28; col. 5, lines 7-65); 

generating the popular event sequence utilizing one or more comparisons of the plurality of frequencies (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 18, Anderson teaches:

modifying a reward function of the recommendation machine learning model by providing a preference weight to one or more parameters of the reward function that correspond to the one or more user preferences (see at least col. 3, lines 1-28; col. 5, lines 7-65); and

generating the modified recommended event sequence utilizing the recommendation machine learning model with the modified reward function (see at least col. 3, lines 1-28; col. 5, lines 7-65).

With regard to Claim 19, Anderson teaches:

determine, utilizing the modified reward function, a first expected value score corresponding to the modified recommended event sequence, a second expected value score corresponding to the popular event sequence, and a third expected value score corresponding to the recommended event sequence (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4); 

provide, for display within the graphical user interface on the client device, the first expected value score, the second expected value score, and the third expected value score (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4).

With regard to Claim 20, Anderson teaches:
generate a visual representation of one or more historical event sequences from the plurality of historical event sequences that correspond to the one or more user preferences (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4); 

provide the visual representation for display within the graphical user interface (see at least col. 3, lines 1-28; col. 5, lines 7-65, FIG’s 2-4).

Conclusion
	
	An inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624